In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00045-CR



        JAMES TIMOTHY BONHAM, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 28667




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       James Timothy Bonham, appellant, has filed with this Court a motion to dismiss his

appeal. The motion was signed by both Bonham and his counsel in compliance with Texas Rule

of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we

grant the motion. See TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss the appeal.




                                                 Bailey C. Moseley
                                                 Justice

Date Submitted:       April 23, 2013
Date Decided:         April 24, 2013

Do Not Publish




                                                 2